                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION


    ALBERT L. WOODS,

            Petitioner,

    v.                                                                Case No. 2:17-CV-26

    JEFFREY WOODS,                                                    HON. GORDON J. QUIST

          Respondent.
    _____________________/


                 ORDER ADOPTING THE REPORT AND RECOMMENDATION
                    AND DENYING PETITIONER’S HABEAS PETITION

           The matter before the Court is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254.

The matter was referred to Magistrate Judge Timothy P. Greeley, 1 who issued a Report and

Recommendation (R & R), recommending that the Court deny Petitioner’s petition, deny a

certificate of appealability, and deny Petitioner’s motions to compel, for a stay, and to amend.

(ECF No. 21.) Petitioner timely filed objections to the R & R. (ECF No. 25.)

           Upon receiving objections to an R & R, the district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b).

           After conducting a de novo review of the R & R, the objections, and the pertinent portions

of the record, the Court concludes that the R & R should be adopted and Petitioner’s habeas petition

should be denied. The Court will address each of Petitioner’s objections in turn.



1
    Judge Greeley recently retired on March 14, 2019.
                                      Objections 1, 9, and 10

       Petitioner first objects to the magistrate judge’s characterization and resolution of his

Habeas Issue VI regarding alleged Confrontation Clause violations. Petitioner alleged three

Confrontation Clause violations in Habeas Issue VI: (1) a crime scene specialist presented DNA

evidence, instead of the analyst who examined the DNA; (2) a subpoena analyst with Sprint Nextel

presented geographical cell site information, rather than the engineer who prepared the report; and

(3) a detective testified about the Prey Smartphone application that was referenced in a recorded

jail phone call between Petitioner and codefendant, Welch.

       The Court agrees that the magistrate judge focused on only the first of the three alleged

Confrontation Clause violations, but that focus does not provide any relief to Petitioner. The other

two sub-parts of Habeas Issue VI are not cognizable on federal habeas review—those two issues

were raised in the state courts as evidentiary issues rather than constitutional issues. See Estelle v.

McGuire, 502 U.S. 62, 67–68, 112 S. Ct. 475, 480 (1991).

       Turning to the first sub-part of Habeas Issue VI, which was addressed in the R & R, the

Court agrees with the magistrate judge that even if the crime scene specialist’s report of the DNA

test results was admitted in violation of the Confrontation Clause, the admission of the evidence

was harmless error. The impact of the DNA evidence inside the white gloves was a minimal part

of the prosecution’s case compared with the other evidence linking Petitioner to the robbery.

Furthermore, the DNA evidence was cumulative. There is no dispute that the white gloves were

found in the car that Petitioner was driving when he was arrested, so there was already evidence

that the gloves belonged to Petitioner. Thus, the admission of the DNA evidence did not have a

“substantial and injurious effect or influence” on the jury’s verdict, and Petitioner is not entitled

to habeas relief. See Brecht v. Abrahamson, 507 U.S. 619, 638, 113 S. Ct. 1710, 1722 (1993).




                                                  2
                                            Objection 2

       Petitioner argues that the magistrate judge abused his discretion in accepting Respondent’s

untimely filed response to the petition. On August 24, 2018, the magistrate judge entered an order

denying Petitioner’s motion to exclude the response because Respondent showed excusable

neglect in that the petition and order to respond were sent to the wrong department of the Attorney

General’s Office. (ECF No. 12.) Had Petitioner wished to challenge the magistrate judge’s order,

he could have filed a motion for reconsideration or an appeal to this Court. But an objection

several months later is not the appropriate vehicle to review the order. Moreover, the Court agrees

with the magistrate judge’s conclusion that Respondent showed good cause for not complying with

the order to respond.

                                            Objection 3

       Petitioner challenges the magistrate judge’s conclusion that Petitioner’s motion to compel

production of Rule 5 materials and for an extension of time to file his reply brief (ECF No. 15) is

moot. The Court agrees with the magistrate judge.

       The Rule 5 materials were filed on August 31, 2018. It appears to the Court—as it did to

the magistrate judge—that Petitioner did not receive the materials right away because of a prison

transfer on August 28, 2018 (id.), and that Petitioner eventually received the materials because he

cites to portions of the trial transcripts in his reply brief. (ECF No. 20.) Additionally, the reply

brief was timely filed, so the request for an extension is also moot.

                                        Objections 4 and 8

       Petitioner claims that his trial counsel was ineffective for not moving to suppress evidence

obtained by virtue of a warrantless arrest and warrantless placement of a GPS tracking device on

Petitioner’s vehicle and for failing to call Petitioner’s alibi witnesses. The magistrate judge was




                                                 3
correct in concluding that Petitioner fails to satisfy the first prong of the Strickland 2 standard,

namely, that counsel’s performance fell below an objective standard of reasonableness.

           Petitioner challenges his warrantless arrest, and by extension the performance of his

counsel, on two grounds: (1) that there was an unreasonable delay between his arrest and his

arraignment; and (2) that his arrest was not supported by probable cause.

           Turning to the first ground, that issue was not raised before the state courts, and is therefore,

not exhausted. Nevertheless, the Court finds that Petitioner’s claim fails on the merits. Petitioner

cites Supreme Court precedent that holds that a delay of more than 48 hours between a warrantless

arrest and a judicial determination of probable cause, absent exceptional circumstances, is

unconstitutional. See e.g., Powell v. Nevada, 511 U.S. 79, 80, 114 S. Ct. 1280, 1281–82 (1994).

Petitioner states that he was held more than 48 hours before his arraignment. While that may be

true, officers secured an arrest warrant for Petitioner within two days of his warrantless arrest.

People v. Woods, No. 311452, 2013 WL 6690679, at *3 (Mich. Ct. App. Dec. 19, 2013). The

arrest warrant required a judicial determination of probable cause and thus satisfied the Supreme

Court mandates that Petitioner references. Because a motion to suppress on the basis of a delay

between the warrantless arrest and arraignment would be frivolous, counsel was not ineffective for

failing to file the motion.

           In regard to the second ground, the Michigan Court of Appeals found that there was

reasonable cause for the warrantless arrest because Petitioner was found driving a vehicle that

matched the description by eye witnesses and surveillance footage of the vehicle that fled the scene

of the crime and because white gloves were found in the vehicle that were like those worn in the

robbery. Petitioner’s only argument in his Objections to rebut the Michigan Court of Appeal’s

finding of fact is that witnesses described the vehicle as having tinted windows and his vehicle did



2
    Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984).
                                                           4
not have tinted windows. Petitioner points to no record evidence to support his assertion, but

nevertheless, the state court’s factual findings are presumed to be correct, and Petitioner has not

provided clear and convincing evidence to prove otherwise. A motion to suppress based on the

warrantless arrest would have been meritless, so counsel was not ineffective for failing to file the

motion.

       Petitioner claims that counsel was ineffective for failing to file a motion to suppress based

on the warrantless placement of a GPS tracking device on his vehicle. The magistrate judge was

correct in noting that there is a good faith exception to the exclusionary rule that would render a

motion to suppress meritless. The Supreme Court announced in United States v. Jones, 565 U.S.

400, 132 S. Ct. 945 (2012), that warrantless use of a tracking device on a suspect’s vehicle was an

unconstitutional search, but the opinion in Jones was handed down more than four months after

officers in this case had placed a tracking device on Petitioner’s vehicle. At the time that officers

placed the tracking device on Petitioner’s vehicle, there was no federal law that alerted the officers

to the unconstitutionality of the practice. Therefore, the evidence obtained as a result of the use of

the tracking device was not subject to exclusion. United States v. Fisher, 745 F.3d 200, 206 (6th

Cir. 2014). Again, counsel was not ineffective for failing to file a meritless motion.

       Finally, petitioner argues that counsel was ineffective for failing to call Petitioner’s alibi

witnesses. But, as the magistrate judge concluded, counsel’s action was objectively reasonable.

Counsel chose to forego presenting the alibi witness that the defense originally intended to call

because that witness adamantly stated that she would not verify the alibi that she had previously

stated. Not calling a witness because the witness is no longer favorable to the defense is sound

trial strategy. Petitioner contends that there are two other witnesses who could have provided an

alibi. However, Petitioner cannot simply state that testimony of uncalled witnesses would have

been favorable to sustain an ineffective assistance claim; he must present evidence of what that

witness’s testimony would be, such as an affidavit. United States v. Ashimi, 932 F.2d 643, 650
                                              5
(7th Cir. 1991). Because Petitioner has not provided such evidence, his ineffective assistance

claim on this point fails.

        Petitioner also argues that this Court should grant him an evidentiary hearing on his

ineffective assistance claim. The Court notes initially that Petitioner’s request was not before the

magistrate judge. Petitioner argued in Habeas Issue V that the state court erred in not granting an

evidentiary hearing, but he did not request an evidentiary hearing in this Court. “[W]hile the

Magistrate Judge Act, 28 U.S.C. § 631 et seq., permits de novo review by the district court if timely

objections are filed, absent compelling reasons, it does not allow parties to raise at the district court

stage new arguments or issues that were not presented to the magistrate.” Murr v. United States,

200 F.3d 895, 902 n.1 (6th Cir. 2000). Nonetheless, even if Petitioner had requested an evidentiary

hearing in this Court, he has not cleared the high bar under 28 U.S.C. § 2254(e)(2) to warrant an

evidentiary hearing.

                                         Objections 5 and 6

        Petitioner requests that the Court stay the proceedings for him to return to state court to

exhaust any unexhausted claim. The magistrate judge found that Petitioner can seek no further

relief in the state courts, so a stay would be inappropriate. The Court agrees.

        The time has passed for direct appeals, Mich. Ct. R. 7.305(C), and Petitioner has filed his

one allowed motion for relief from judgment. Mich. Ct. R. 6.502(G). Petitioner contends, though,

that he could still file a motion for relief from judgment because his first motion was prematurely

filed while the appeal on his resentencing was still pending. However, Rule 6.502(G) clearly states

that “one and only one motion for relief from judgment may be filed with regard to a conviction.”

(Emphasis added). Petitioner has already challenged his conviction. Moreover, as the magistrate

judge pointed out, the appeal from Petitioner’s resentencing that was pending at the time of the

motion for relief from judgment was limited to the scope of the remand, which was only the scoring

of two offense variables. See People v. Jones, 394 Mich. 434, 435, 231 N.W.2d 649, 650 (1975).
                                                6
Therefore, the issues addressed by the state court in connection with the motion for relief from

judgment were distinct from the pending appeal, and Petitioner cannot pursue another motion for

relief from judgment. Therefore, a stay is inappropriate.

        Petitioner requests, alternatively, that if he is not granted a stay to return to state court, he

be allowed to amend his petition to dismiss any unexhausted claims so the Court has only his

exhausted claims to consider. Such an amendment is unwarranted.

        The Supreme Court has stated that “if a petitioner presents a district court with a mixed

petition and the court determines that stay and abeyance is inappropriate, the court should allow

the petitioner to delete the unexhausted claims and to proceed with the exhausted claims if

dismissal of the entire petition would unreasonably impair the petitioner’s right to obtain federal

relief.” Rhines v. Weber, 544 U.S. 269, 278, 125 S. Ct. 1528, 1535 (2005). The Court will consider

only Petitioner’s exhausted claims, which, in effect, allows Petitioner to “delete the unexhausted

claims and to proceed with the exhausted claims.” Id. The Sixth Circuit has approved of such a

procedure, particularly where, as here, the Court will dismiss the entire petition on the merits.

Wagner v. Smith, 581 F.3d 410, 419–20 (6th Cir. 2009).

                                             Objection 7

        Petitioner takes issue with the magistrate judge’s conclusion that he cannot pursue his

Fourth Amendment claims on habeas review. The magistrate judge found that Habeas Issues I

and II are barred by the doctrine of Stone v. Powell, 428 U.S. 465, 96 S. Ct. 3037 (1976). The

Court agrees.

        The Supreme Court held in Stone v. Powell that federal habeas review is not available to a

state prisoner alleging that his conviction rests on evidence obtained through an illegal search or

seizure, so long as the state has given the petitioner a full and fair opportunity to litigate his claim.

Id. at 494, 96 S. Ct. at 3052. “For such an opportunity to have existed, the state must have provided,

in the abstract, [(1)] a mechanism by which to raise the claim and [(2)] the presentation of the
                                              7
claim in this case must not have been frustrated by a failure of that mechanism.” Gilbert v. Parke,

763 F.2d 821, 823–24 (6th Cir. 1985).

          The first prong of Stone v. Powell was satisfied. Michigan has a mechanism to raise a

Fourth Amendment claim—through pretrial motions and appellate review. As to the second prong,

the magistrate judge also correctly concluded that the second prong of Stone v. Powell was

satisfied. Petitioner has not pled sufficient facts to show that the presentation of his claim was

frustrated by a failure of that mechanism. Petitioner’s trial counsel did not file motions to suppress

because he considered them frivolous, but Petitioner still was able to bring his arguments to the

trial court’s attention on the day of trial before the jury was empaneled. After Petitioner presented

his arguments, counsel summarized the arguments for the court, and the court asked Petitioner if

he had anything further that he would like to tell the court. Petitioner objected to a different issue

but did not advance any further Fourth Amendment claim. The court stated that the claims

presented did not have merit. (Trial Tr. I, ECF No. 14-3 at PageID.350-51.) The Court of Appeals

then considered Petitioner’s Fourth Amendment claims. Because the two prongs of Stone v.

Powell were satisfied, Petitioner is barred from federal habeas review of his Fourth Amendment

claims.

                                    Certificate of Appealability

          Pursuant to 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit has disapproved issuance of blanket denials of a certificate of appealability. Murphy v.

Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Rather, the district court must “engage in a reasoned

assessment of each claim” to determine whether a certificate is warranted. Id. at 467. Each issue

must be considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529


                                                  8
U.S. 473, 120 S. Ct. 1595 (2000); Murphy, 263 F.3d at 467. Therefore, the Court has considered

Petitioner’s claims, including his objections, under the Slack standard.

       Under Slack, 529 U.S. at 484, 120 S. Ct. at 1604, to warrant a grant of the certificate, “[t]he

petitioner must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” For the reasons stated above, the Court finds that

reasonable jurists could not find that this Court’s denial of Petitioner’s claims was debatable or

wrong. Thus, the Court will deny Petitioner a certificate of appealability.

                                            Conclusion

        For the foregoing reasons, the January 18, 2019, Report and Recommendation (ECF No.

21) is adopted as the Opinion of the Court. Petitioner’s habeas corpus petition (ECF No. 1) is

denied. Petitioner’s motions to compel, for a stay, and to amend (ECF Nos. 15, 18, and 19) are

denied. Petitioner is denied a certificate of appealability.

       IT IS SO ORDERED.

       A separate judgment will enter.

       This case is concluded.



Dated: May 24, 2019                                           /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                 9
